Citation Nr: 1815824	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from August 1968 to August 1972.

This matter before the Board of Veterans' Appeals (Board) is on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in May 2016. A transcript of the proceeding is of record. 


FINDINGS OF FACT

1. The Veteran's diabetes mellitus first manifested many years after service, and is not shown to be causally related to an event in service.

2. The Veteran did not regularly or repeatedly operate, maintain, or serve onboard C-123 aircraft known to have been used to spray an herbicide agent.

3. The Veteran has not presented evidence that he served on or near the perimeters of a Thailand military base as defined by VA for presumptive herbicide exposure purposes.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as secondary to herbicide exposure, have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Criteria

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, and has one of the diseases enumerated under 38 C.F.R. § 3.309(e), to include type II diabetes mellitus, that disease shall be service-connected (provided the requirements of 38 C.F.R. § 3.307(a)(6) have been met) even though there is no record of such disease during service. 38 U.S.C. §§1113, 1116; 38 C.F.R. §§ 3.307, 3.309. The diseases listed under 38 C.F.R. § 3.309(e) shall have become manifest to a degree of ten percent or more at any time after service, with some exceptions. 38 U.S.C. §§1116; 38 C.F.R. § 3.307(a)(6)(ii). 

Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 and veterans who served in or near the Korean DMZ between April 1, 1968 and August 31, 1971 are presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C. §§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii). Similarly, veterans who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly or repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era are presumed to have been exposed to an herbicide agent during such service, as well. Id. 

The Veteran contends that he developed diabetes mellitus as a result of in-service exposure to herbicide agents during his service in Thailand. A Memorandum for the Record on the subject of Herbicide Use in Thailand during the Vietnam Era is of record. See February 2014 Correspondence. The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand. Id. However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases in Thailand during the Vietnam era. A declassified Vietnam-era Department of Defense (DOD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand" that has been associated with the record did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters. Thus, if a Veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides. If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam. If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides. 

VA's Compensation Service has thus acknowledged exposure to non-tactical herbicides on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era. See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5. Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. Id. This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.   

The M21-1 notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. §1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

III. Analysis

The Veteran contends that he never set foot in Vietnam, but that he was exposed to an herbicide agent during his service in Thailand. See February 2014 Report of General Information. He testified during his May 2016 hearing that he worked as a jet engine mechanic with the 11th ARS in Thailand from September 1971 to June 1972. See May 2016 Hearing Transcript. He further testified that he worked approximately one hundred yards away from the perimeter of the base, and his tasks while working on the flight line included taking the engines off the aircraft B-52s and 135s and bring them into the shop for cleaning, inspecting, and repairing prior to testing them. Id. The Veteran claimed he saw dead vegetation during his service in Thailand - an indication that herbicide agents were used. Id. 

Presumptive Service Connection

As the Veteran did not serve in either Vietnam or the Korean DMZ, the only remaining theory for presumptive service connection based on herbicide exposure per 38 C.F.R. 3.307(a)(6) falls under section (a)(6)(v). This section of the statute requires service in the Air Force whereby a veteran operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent. 38 C.F.R. § 3.307(a)(6)(v). The Veteran did serve in the Air Force as a jet engine mechanic, inspecting and repairing a variety of aircraft. See May 2016 Hearing Transcript. However, the Veteran testified during his May 2016 hearing that he serviced B-52s and KC-135s, not C-123s known to spray herbicide agents. As neither of those types of aircraft was known to have sprayed herbicide agents, the Board cannot presume that the Veteran was exposed to herbicide agents under this section of the statute. Nonetheless, the Board shall analyze whether the Veteran may still be entitled to service connection based on exposure to herbicide agents under VA's Adjudication Procedure M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5. 

The Board notes a discrepancy in the record. The Veteran testified that he served in Thailand from September 1971 to June 1972. See May 2016 Hearing Transcript. However, several pieces of evidence in the record reflect that the Veteran was not in Thailand in December 1971, but was instead in Oklahoma. See August 2013 STR - Medical. A review of the Veteran's service treatment records and personnel file similarly does not reflect that he was ever stationed in Thailand. The Board theorizes, though, that if the Veteran was on a temporary duty assignment (TDY), documentation of such an assignment from the 1970s may very well have been destroyed or otherwise not associated with his file, especially if the orders were classified. Furthermore, the Veteran provided two buddy statements post-hearing; one writer corroborated the Veteran's assignment in Thailand by stating he was in the same unit at the same time, and the other writer (the Veteran's brother) stating he received correspondence, photographs, and postcards from the Veteran while the Veteran was stationed there. See July 2016 Buddy/Lay Statements. 

For purposes of this decision, the Board will assume arguendo that the Veteran was, in fact, stationed in Thailand at U-Tapao sometime during the period of September 1971 to June 1972. 

Yet, even assuming arguendo that the Veteran did serve in Thailand at U-Tapao from September 1971 to June 1972, the Veteran was not employed as one of the named MOSs designated under VA's Adjudication Procedure M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 that were presumably exposed to herbicide agents. Furthermore, though the Veteran testified at the hearing that he worked approximately one hundred yards away from the perimeter of the base, he did not establish or contend that he ever set foot on or directly near the perimeter as defined by VA. See May 2016 Hearing Transcript. 

As such, the Board is unable to find that he was presumptively exposed to herbicide agents and thus, his claim under this theory of entitlement to service connection for diabetes mellitus fails.

Direct Service Connection

The Veteran may still be entitled to service connection for diabetes mellitus on a direct basis, despite failing to qualify for presumptive service connection. As stated above, the criteria for direct service connection requires a current diagnosis, an in-service event, and a nexus between the two. 38 U.S.C. §1110; 38 C.F.R. §3.303. 

The Board concedes that the Veteran has a current diagnosis of diabetes mellitus. The Veteran provided private treatment records from his primary care physician, Dr. T.S. See July 2013 Medical Treatment Record - Non-Government Facility. Per a treatment record dated May 2009, a notation reads "[the Veteran] is...here for diabetic education... [he] presents for [diabetes mellitus education]; this is a new diagnosis." Id. Additional medical records corroborate that the Veteran has diabetes mellitus. See October 2014 CAPRI Records. As such, the first prong of direct service connection has been met. 

However, a review of the Veteran's service treatment records does not reveal that he was ever examined or treated in service for diabetes mellitus. The Veteran's entrance examination noted no abnormalities with any part of the Veteran's body during the clinic evaluation; comparable findings were noted on his separation examination, with the exception of recording that the Veteran had defective distance vision. See August 2013 STR - Medical, pg. 9. The Veteran also specifically denied a family history of diabetes, and stated he was in good health. Id. at 16-17. Private medical records also fail to indicate that the Veteran experienced symptoms associated with diabetes since service to establish continuity under 38 C.F.R. 3.303(b), or that diabetes mellitus manifested within the first postservice year to allow presumptive service connection under 38 C.F.R. § 3.309(a) under the "chronic" disease presumption. Therefore, because there is no evidence of an in-service event to establish direct service connection for diabetes mellitus, the Veteran's claim for service connection for diabetes mellitus fails.

The Board finds that the preponderance of the evidence is against the claim. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. §5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 61 (1991). 



ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


